Order, Supreme Court, New York County (Lewis Bart Stone, J.), entered September 12, 2003, which denied the petition for a permanent stay of arbitration of the underlying third-party claim by respondent Prudential Securities, unanimously affirmed, with costs.
The broad arbitration agreements between petitioner and Prudential covered “any transaction” and “all controversies” between the parties. Although Prudential’s third-party claim concerns certain options trading conducted by petitioner, as attorney-in-fact, in the account of the underlying claimant, there is a “reasonable relationship between the subject matter of the dispute and the general subject matter of the underlying contract” between petitioner and Prudential (Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co. of Am., 37 NY2d 91, 96 [1975]). This is especially the case in light of profits and losses between petitioner and the underlying claimant that were allocated by transfers into and out of petitioner’s personal account, which is unquestionably subject to the arbitration agreements executed by petitioner. Concur—Buckley, P.J., Sullivan, Nardelli, Williams and Sweeny, JJ.